Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both “static coupling member” and “flange”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “an external appliance.” Firstly, there are two recitations for “an external appliance” so it unclear if it is the same appliance or two distinct appliances. Secondly, there is no definition of appliance in the specification. The term “external appliance” is also mentioned twice, and these descriptions are generic as there are no examples of what an appliance could be. For purposes of examination, the examiner is considering an appliance to be a motor. 
Claim 10 recites “said static coupling member comprises at least one flange.” 
The drawings illustrate that various portions of the static coupling member abut or otherwise attach to the planetary wheelwork and one of the supports. However, it is unclear what the "flange" may encompass based on these drawings. Can any portion of a component that includes a flange be interpreted as a flange under claim 10? Alternatively, must the flange be a radially extending member based on the general definition of flange? For purposes of examination, the examiner is interpreting the “flange” as any component or element that includes radially extending portion. 
Claim 11 recites “structural unloads” but there are no known definition of unload used as a noun or any clear definition on what “structural unloads” are in the specifications. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 
Claims 2-9 and 12-13, which are dependent on claim 1, are rejected due to dependency upon the base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steckel et al. (US 20100139432 A1); hereinafter, Steckel et al. is Steckel.

In figures 2 and 4, Steckel discloses an upgra3ded planetary gearbox compromising:

Regarding claim 1, at least one input support (42 – reference disk) provided with at least one input transmission element (22 – output shaft) axially rotatable and connectable to an external appliance (14 – motor); 

at least one output support (OS in annotated figure below) provided with an output transmission element (18 – tool output) axially rotatable and connectable to an external appliance or to an external tool (tool connects via 18 tool output); 
at least one planetary wheelwork (28 – first set of gears, 32 – second set of gears, 36 – drive collar, 26 – teeth, and SH in annotated figure below) operationally placed between said input transmission element (22 – output shaft) and said output transmission element (18 – tool output); 
and at least one static coupling member (58 – torque transducer) between said planetary wheelwork (28 – first set of gears, 32 – second set of gears) and at least one of either said input support (42 – reference disk) or said output support (OS in annotated figure below),
 wherein at least one of said static coupling member (58 – torque transducer), said input support (42 – reference disk)  and said output support (OS in annotated figure below) comprises at least one measuring sensor (106 – strain gauge on 58 – torque transducer) for measuring the drive torque transmitted by said output transmission element (18 – tool output).
It is noted that the preamble does not breath life and meaning into the claim and is therefore not limiting.
Regarding claim 2, Steckel discloses the gearbox wherein said static coupling member (58 – torque transducer) comprises said at least one measuring sensor (106 – strain gauge).  
Regarding claim 3, Steckel discloses the gearbox wherein said measuring sensor (106 – strain gauge) comprises at least one strain gauge (106 – strain gauge) associated with said static coupling member (58 – torque transducer).
Regarding claim 4, Steckel discloses the gearbox wherein said static coupling member (58 – torque transducer) comprises at least one housing seat (92 – first cavity) of said measuring sensor (106 – strain gauge).    
Regarding claim 7, Steckel discloses wherein the gearbox comprises a plurality of measuring sensors (paragraph [0027]).
Regarding claim 8, Steckel discloses the gearbox wherein said planetary wheelwork comprises an axially rotatable sun pinion (26 – teeth of 22 output shaft), an external static gearwheel having internal toothing (36 – drive collar), a rotatable satellite holder (SH in annotated figure below) provided with a plurality of axially rotatable satellite gears (28 – first set of gears, 32 – second set of gears) engaged between said sun pinion (26 – teeth on 22 output shaft) and said internal toothing of the external static gearwheel (38 – drive collar).  
Regarding claim 9, Steckel discloses the gearbox wherein said static coupling member (58 – torque transducer) is locked together (via tabs 40) with said external static gearwheel (38 – drive collar). 
Regarding claim 10, Steckel discloses the gearbox wherein said static coupling member (58 – torque transducer) comprises at least one flange (58 – torque transducer) 
Regarding claim 11, Steckel discloses gearbox wherein said flange (58 – torque transducer) comprises a plurality of structural unloads (100 – keyways) which are shaped so as to concentrate the stresses and deformations during the use of the gearbox at the point where said at least one measuring sensor (106 – strain gauge) is located (paragraph [0017] and [0027]). 

    PNG
    media_image1.png
    962
    756
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel in view of Poetter et al. (EP 2436949 B1); hereinafter, Poetter.
Regarding claim 5, Steckel does not disclose wherein the gearbox comprises at least one electrical connector to said at least one measuring sensor. 
Poetter teaches wherein the gearbox comprises at least one electrical connector (EC in annotated figure below coming out of evaluation device 110) connected to said at least one measuring sensor (paragraph [0017], TS in annotated figure below) for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the electrical connector being close to the gearbox.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the electrical connector to at least one measuring sensor, as taught by Poetter, to the gearbox of Steckel for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the electrical connector being close to the gearbox.
Regarding claim 6, Steckel does not disclose wherein the gearbox comprises at least one processing unit connected to said at least one measuring sensor and to said 
 Poetter teaches wherein the gearbox comprises at least one processing unit (110 – evaluation device) connected to said at least one measuring sensor (paragraph [0017], TS in annotated figure below) and to said electrical connector (EC in annotated figure below) and configured to process the electrical signals coming from said measuring sensor (TS in annotated figure below) and to send to the electrical connector (EC in annotated figure below) a signal that can be used to measure the detected drive torque for the purpose of a compact torque measuring arrangement by avoiding extra wires due to the processing unit being close to the gearbox.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the processing unit, as taught by Poetter, to the gearbox of Steckel for the purpose of a compact torque measuring arrangement by avoiding extra wiring due to the processing unit being close to the gearbox.

    PNG
    media_image2.png
    833
    801
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner statement of reasons for allowance:  the prior art of record does not rendered obvious the combinations set forth in claims 12 and 13.
In particular, for claim 12, does not disclose the gearbox comprising “said output transmission element, wherein said static coupling member is fixed to said input support by interposition of said first planetary wheelwork and is fixed to said output support by interposition of said second planetary wheelwork” in combination with other claim limitations. The interposition of the static coupling member between the first planetary wheelwork and the second planetary wheelwork deemed the claim allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. ‘533 discloses a similar planetary gearbox with torque sensors, strain gauges, and micro control unit.
Chang et al. ‘341 discloses a similar planetary gearbox with torque adjustment and sensing function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656